DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.
This action is in reply to the entered RCE.
Claims 1, 11 and 20 have been amended.
Claims 2-9 and 12-18 were previously canceled.
Claims 21-30 are added as new.
Claims 1, 10-11, and 19-30 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised.  These rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments are insufficient to overcome the 103 rejections previously 

Response to Arguments
Applicant’s remarks filed on 20 December 2021 have been fully considered but are not persuasive.
Regarding the 101, Applicant argues that the claims require the use of an electronic communication application, which is a software program, and therefore, cannot be performed in the mind.  Examiner respectfully disagrees.  The limitations as recited are merely applied “using” or by or via access from the electronic communication application or “automatically”, which is considered equivalent to saying that the steps are done “by a computer” which does not integrate an otherwise abstract idea into a practical application, nor does it amount to significantly more.  There is no meaningful integration or use of the program beyond generally linking the steps to the technological environment, see MPEP 2106.05(e) and (f).
Applicant further argues that the claims are integrated into a practical application.  Examiner respectfully disagrees.  Each of the limitations when considered both individually and as a whole are considered to fall within the designated abstract groupings.  None of the additional elements or limitations are sufficient to integrate the abstract idea into a practical application because they illustrate insignificant extra solution activity (e.g. receiving and transmitting) or merely apply the abstract concepts “by a computer”.
Applicant argues that the application of resolving the conflicts using an 
Regarding the 103 rejections, applicant argues that the office action did not articulate a reason why the references would be combined and relied merely a conclusory statement.  Examiner respectfully disagrees.  The rejection utilized a KRS rationale described in the MPEP where known elements are considered combinable because they perform the same functions that they did individually, which is a predictable result as well as providing an additional motivational statement describing how it would be obvious to modify the context data used to prioritize events and users to include a specific designation based on where an 
Applicant further argues that Madsen does not teach a position of a user in a subject line for prioritization.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Madsen is relied upon to teach that users have associated positions or role information that can be considered contextual information and describes the ability to prioritize users and events based on context information.  The rejection explicitly states that Madsen does not explicitly recite using the position information for prioritization and Sample is combined to teach the ability to prioritize users or invitees based on the location or position of their name in the invitation. 
The amended claims have necessitated new and updated grounds of rejection which have been set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 30 recite the limitation "the group consisting of" There is insufficient antecedent basis for this limitation in the claims. A group from which a selection can be made was not previously identified in the parent claims or introduced in the claim itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 10-11, and 19-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite the limitations of determining a priority associated with an event request, identifying a scheduling conflict, identifying a priority level and performing an action based on the determined priority including identifying an event with a lower priority by comparing priority levels for two events and resolving a conflict by suggesting an alternative time.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, illustrates a certain method of organizing human activity.  Prioritizing event 
This judicial exception is not integrated into a practical application.  The claims recite an electronic communication application of an information handling device that communications with another electronic device, for receiving an event request received from another individual and a processor/memory/product that stores code and applies the abstract idea “automatically” as well as transmits notifications “using” the application.  The receiving step is recited at a high level of generality and amounts to mere data gathering in a generically recited electronic communication environment, which is a form of insignificant extra solution activity. The ability to transmit a notification using an electronic application is also considered insignificant extra solution activity in that it merely transmits data. The 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generically recited processor and handling device.  The same analysis applies here in 2B and does not provide an inventive concept.
For the receiving and transmitting steps that were considered extra solution activity in step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the processor, handling device, memory and product are anything other than off the shelf computer components, and the Symantec, TLI and OIP Techs court decisions referenced in MPEP 2106.05(d) indicate that mere collection, receipt or transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner, as it is here.

Accordingly, Claims 1, 10-11, and 19-30 are not patent eligible as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 10, 11, 19-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. (US 2009/0165022) in view of Sample et al. (US 2014/0310365).
As per Claim 1 Madsen teaches:
A method, comprising: 
receiving, at an electronic communication application having calendar capabilities of an information handling device and from an electronic device of another user, an electronic communication comprising an event request for a user (Madsen Figs. 5-8 illustrate and are described in at least [0003, 0004, 0078, 0081-0082, 0087-0088, 0090-0092, 0095-0101, 0110, 0112, 0114, 0116, 0118, 0125-0129, 0131, 0132, 0134] as receiving an event request for a user at a device that handles information, [0095] describes how an event request can generated by a computing device using calendar software and may be a message addressed to the calendar software or email account of an attendee and contains event information selected by the event organizer, the message is transmitted and received via sending and receiving the real world entities (RWEs) illustrated in at least Fig. 6); 
determining, using the electronic communication application and based on context data, a priority associated with the event request (Madsen Figs. 5-8 illustrate and are described in at least [0002-0005, 043, 0061, 0078-0079, 0082-0086, 0089-00958, 0104-0118, 0125-0129, 0131-0134] as determining a priority based on context data associated with a requested event), wherein at least a portion of the context data corresponds to a position of the user in a recipient list of an event request and wherein the priority is determined based on the position (Madsen in at least [0078-0084, 0090-0091, and 0125-0133] describes utilizing context data for scheduling access rights and prioritization, attendee lists can also be utilized to manage changes and relationships including basing decisions and rules on data available from an attendees social network, corporate organizational chart, team hierarchy, etc.,  the computable prioritization of any combination of people and topics can be chosen for any event request and can include designating scores so that certain attendees are more valuable and important to a given meeting, or that meetings from particular users are more important or valuable);
identifying, by the electronic communication application accessing a calendar associated with the user and accessible by the electronic communication application, a scheduling conflict between an event associated with the event request and at least one other scheduled event on the calendar (Madsen in at least Fig. 8 illustrates the ability to identify conflicts between a requested event and existing events as is described in at least [0082-0084, 0090-0091, 0096, 0125-0127, 0130-0131, 0133]);
identifying using the electronic communication application, a priority level associated with the at least one other scheduled event (Madsen in at least Fig. 8 illustrates the ability to identify conflicts between a requested event and existing events and determining priority levels associated with the existing and ; and 
performing, using the electronic communication application and based on the determined priority associated with the event request, an action (Madsen illustrates in at least Fig. 8 and at least [0002-0005, 0018, 0078-0100, 0105-0127] describes the ability to perform an action including generating a list of proposed events based on priority scores and conflicts, to offer and receive selections of the offered events, including alternates, and placing the requested events on the attendee calendar, i.e. scheduling the event, all of which are considered performing actions based on a determined priority associated with an event request), wherein the performing the action comprises:
automatically identifying, using the electronic communication application, the one of the event and the at least one other schedule event having a lower priority by comparing the determined priority of the event to the priority level of the at least one other scheduled event (Madsen in at least Fig. 8 illustrates the ability to automatically identify conflicts between a requested event and existing events by comparing priority scores to assess the relative priorities for an event to that attendees other meetings as is described in at least the abstract, [0002-0003, 0005, 0081-0084, 0090-0091, 0096, 0103-0104, 0125-0127, 0130-0131, 0133]); and
automatically, using the electronic application, resolving the conflict based upon the comparing (Madsen in at least Fig. 8 illustrates and is described in at least [0082-0084, 0090-0091, 0096, 0125-0127, 0130-0131, 0133] as resolving , wherein the resolving the conflict comprises suggesting an alternative time for the event having a lower priority, wherein the suggesting an alternative time comprises transmitting, using the electronic application, a notification to a user who schedule the event having a lower priority  (Madsen in at least Fig. 8 illustrates and is described in at least [0002-0005, 0081-0082, 0084, 0090-0091, 0096, 0125-0127, 0130-0131, 0133] as resolving identified conflicts by performing actions to offer suggestions for alternate proposed events from an original time and automatically notifying all users of cancelations or changes, conflicts are resolved automatically based up topical and social relations among requesting parties including rescheduling or offering to reschedule a lower priority event or less important event).  
Madsen describes taking into account the context data including the position of a user and relationships between users for prioritization determines and illustrates when particular attendees/participants or requestors are more important or valuable to a given meeting but does not explicitly recite that this contextual data or position based priority is a position of the user in the subject line of an event request recipient list associated with the electronic communication.
However, Sample teaches a system and method for processing messages received at a device.  The messages including conversation threads or other transmittable electronic communications.  Sample further teaches:
wherein the context data corresponds to a position of the user in a subject line of an event request recipient list associated with the electronic communication (Sample [0113] describes how each participant is assigned a correspondence context that may be determined from the mailing list for the conversation and associated with a set of rights for the conversation, the delivery criteria can include specific contexts assigned to addresses in a “to” field, a “cc” field, and/or a “bcc” field, [0179, 0182-0184 and 0203] further describe how the correspondence context can be utilized with priority information and so that invited participants are assigned a role);
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to utilize context information including a user position to determine a priority that is further used for conflict resolution to include the techniques for assigning specific roles and contexts based on the subject line positions such as “to”, “cc” or “bcc” because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By utilizing the subject line position as the context information and assigned role, the combination enables the scheduling system to determine priorities and the importance of users simply from the invitation portion of a request and thus allows for increased customization of the automated schedule based on user designated context data and criteria further improving user satisfaction.
As per Claim 10
wherein the performing the action comprises automatically responding to the event request based on the determined priority (Madsen illustrates in at least Fig. 8 and at least [0002-0005, 0018, 0078-0100, 0105-0127] describes the ability to automatically perform an action including generating a list of proposed events based on priority scores and conflicts, to offer and receive selections of the offered events, including alternates, and placing the requested events on the attendee calendar, i.e. scheduling the event, all of which are considered performing actions based on a determined priority associated with an event request).
As per Claims 11, 19 and 20 the limitations are substantially similar to those set forth in Claims 1 and 10 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 1 and 10 above.  As per the processor, memory device and product comprising a storage device Madsen further teaches in at least Figs. 3-7 and at least [0004-0005] a system including a processor and memory device as well as a medium encoding instructions for performing the scheduling functions.
As per Claim 21 Madsen further teaches:
wherein the event request comprises at least one of: a description of the event, a date of the event, and a location of the event (Madsen in at least Fig. 8 illustrates the received event request and at least [0095] describes how the event request includes event information including attendees, a topic or other description of the event, a time, date, and/or hour as well as a location and additional information such as attached files, message or related data).  
As per Claim 22 Madsen further teaches:
wherein the electronic communication application is selected from the group consisting of: an email application, a text messaging application, and a social media application (Madsen in at least [0005, 0023-0025, 0033] describe how the electronic communication application can be email, or other messaging applications).  
As per Claim 23 Madsen further teaches:
wherein the determining comprises determining context data accessible to the electronic communication application via reviewing a permissions list created by the user and accessing, using the electronic communication application, the context data accessible to the electronic communication application (Madsen in at least [0041, 0078, 0081-0084] describe determining access using authorizations for users and other pre-established access rights and rules to determine what data is accessed or accessible).  
As per Claim 24 Madsen further teaches:
wherein the determining comprises identifying a relationship between the another user and the user and wherein the priority is further determined based on the relationship (Madsen in at least [0083] describes computable prioritization that takes into account relationships between attendees and using their relations as a basis).  
As per Claim 25 Madsen further teaches:
wherein the identifying a relationship comprises analyzing prior communications between the another user and the user (Madsen in at least .  
As per Claim 26 Madsen does not explicitly recite but Sample further teaches:
wherein the context data comprises a keyword included within the electronic communication and wherein the priority is further based upon a presence of the keyword within the electronic communication (Sample in at least [0112, 0115, 0136] scanning communications for keywords and if the key words are detected certain actions are taken, including flagging for compliance).  
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to utilize context information to determine a priority that is further used for conflict resolution to include the techniques for analyzing communications for keywords to determine which further actions to take because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By scanning communications for specific keywords that are designated in a particular pre-established way, e.g. and non-compliant or compliant, the combination enables for increased customization of the automated scheduling based on user designated context data and criteria thus improving user satisfaction.
As per Claim 27
wherein the determining comprises identifying, by analyzing the electronic communication, words within the electronic communication and comparing the words to a predetermined list of keywords having a corresponding designated priority (Sample in at least [0112, 0115, 0136] scanning communications for keywords and if the key words are detected certain actions are taken, including flagging for compliance).  
Sample is combined based on the same reasons and rationale set forth in the rejection of Claim 26 above.
As per Claim 28 Madsen further teaches:
wherein the determining comprises identifying a past action by the user with respect a type of the electronic communication and wherein the priority is further based upon the past action (Madsen in at least [0002, 0034, 0072, 0083, 0101, 0111, 0117, 0119] describe the ability to utilize past interactions and behavior associated with different types of communications for each attendee to generate a priority score as a basis for comparison to prioritize users and events for scheduling and conflict resolution).  
As per Claim 30 Madsen in at least [0092] describes automated responses and transmitting notifications of requests to cancel or change events after acceptances but does not explicitly recite sending a notice of an acceptance, rejection or reschedule status.  However, Sample further teaches:
wherein the automatically responding comprises transmitting, using the electronic communication application, a notification to the another user indicating a status of the user with respect to the event request, wherein the status is selected from the group consisting of. acceptance, rejection, and reschedule request (Sample in at least [0024, 0039, 0043, 0082, 0087, 0104, 0114-0115, 0138, 0175, 0204, 0227] describes automated responses including transmitting notifications to users of the status of an event request, such as it has been accepted, denied or changed).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to provide and transmit automated notifications to include the techniques transmitting a notice of a request status because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  The transmission notices showing the status show a progression of processing of the message form the originating participant to the server which can assist in further analysis relating to compliance, auditing and other discovery functions (Sample [0082]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. (US 2009/0165022) in view of Sample et al. (US 2014/0310365) further in view of Cragun et al. (US 7,283,970).
As per Claim 29 Madsen in at least [0081 and 0092] describes the ability to cancel meetings and automatically send notifications for lower priority events when conflicts arise.  Neither Madsen nor Sample explicitly recite that the cancellation is done upon determining that the lower event cannot be rescheduled.  However, 
wherein the automatically resolving comprises cancelling the event having the lower priority from the calendar of the user upon determining the event having the lower priority cannot be rescheduled (Cragun in at least Col. 5: 20-32 describe Figs. 9A and 9B and how the program automatically determines which meetings are affected by a conflict or issue and then proceeds to reschedule if possible, or to cancel if a new time cannot be scheduled).  
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability perform automated conflict resolution of events based on priority to include the techniques for canceling a meeting when it cannot be rescheduled because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By enabling a responsive action to include a cancellation function when an appropriate alternative cannot be identified, the combination enables higher priority meetings to take precedence without requiring the existing or lower priority meeting to be maintained which can lead to an overall more efficient schedule based on individually customized preferences, approvals and properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                                                                       /STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623